Title: From Thomas Jefferson to James Maxwell, 20 March 1791
From: Jefferson, Thomas
To: Maxwell, James



Dear Sir
Philadelphia Mar. 20. 1791.

I took the liberty of asking you to send me at the proper season 3. or 4. casks of the best Hughes’s crab cyder, either in casks or bottles as you should think best. As I presume we are now in the proper season for removing it, I shall be in hopes of recieving it soon. Having been disappointed in getting some cyder of a very good kind from Jersey, if you should have found any that is very good, I should be glad to have the quantity made up to half a dozen casks, either in casks or bottles, as you shall judge best. On knowing the amount, the return of the same post shall carry you a post bill for it.
Having heard nothing of the arrival of the half a dozen boxes of furniture which I had desired to be forwarded to Mr. James Brown merchant at Richmond, I will beg the favour of you to inform me whether they are gone forward.—I am with great esteem Dr. Sir Your most obedt. humble servt.,

Th: Jefferson

